Citation Nr: 1225538	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  08-33 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an effective date earlier than October 30, 2003, for the assignment of a 10 percent disability rating for right carpal tunnel syndrome (CTS).

2.  Entitlement to an effective date earlier than October 30, 2003, for the assignment of a 10 percent disability rating for left CTS.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 



INTRODUCTION

The Veteran had active military service from August 1989 to January 1997.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The issues of entitlement to increased disability ratings for right and left CTS were addressed in the September 2008 Statement of the Case issued to the Veteran.  However, in his October 2008 Substantive Appeal, the Veteran specifically limited his appeal to the issues of earlier effective dates for 10 percent disability ratings for right and left CTS.  Therefore, the Board has limited its consideration accordingly.  


FINDINGS OF FACT

1.  In an August 2006 Decision Review Officer (DRO) decision, the Veteran was granted entitlement to service connection for right and left CTS, effective January 28, 1997, the day following his separation from active service, and he was assigned a noncompensable disability rating for both his right CTS and his left CTS for the period prior to October 30, 2003. 

2.  The Veteran's right CTS has been manifested by symptoms of pain and numbness which are indicative of a mild incomplete paralysis of the median nerve in the major extremity since the date of entitlement to service connection on January 28, 1997.

3.  The Veteran's left CTS has been manifested by symptoms of pain and numbness which are indicative of a mild incomplete paralysis of the median nerve in the minor extremity since the date of entitlement to service connection on January 28, 1997.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of January 28, 1997, but no earlier, for the assignment of a 10 percent disability rating for right CTS have been met or approximated.  38 U.S.C.A. §§ 5107, 5110, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.400, 4.124a, Diagnostic Code 8515 (2011).

2.  The criteria for an effective date of January 28, 1997, but no earlier, for the assignment of a 10 percent disability rating for left CTS have been met or approximated.  38 U.S.C.A. §§ 5107, 5110, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.400, 4.124a, Diagnostic Code 8515 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

However, the resolution of the Veteran's appeal for an earlier effective date is dependent on the Court's interpretation of the law and regulations pertaining to claims for VA benefits.  Consequently, no further development under the VCAA is warranted as there is no development which would change the outcome.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231- 32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law).  Therefore, there is no further notice or development required in this case.

Legal Criteria

The effective date of direct service connection compensation is the day following separation from active service or date entitlement arose if claim is received within one year after separation from service.  The effective date of an increase in compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date; otherwise date of receipt of the claim.  38 C.F.R. § 3.400.

The Court has held that the Board must look at all communications that can be interpreted as a claim for an increased rating, as well as all the evidence of record, and determine the earliest date as of which, within one year prior to the claim, the increase in disability was ascertainable.  Servello v. Derwinski, 3 Vet. App. 196 (1992).

The Veteran's right and left CTS are rated as paralysis of the median nerve, which is rated under the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8515.  This diagnostic code provides disability ratings which specify major or minor extremity.  For the major extremity, a 10 percent disability rating is warranted for incomplete paralysis of the median nerve productive of mild symptoms.  A 30 percent disability rating is warranted for incomplete paralysis of the median nerve productive of moderate symptoms.  A 50 percent disability rating is warranted for incomplete paralysis of the median nerve productive of severe symptoms.  A maximum 70 percent disability rating is warranted for complete paralysis of the median nerve.  

For the minor extremity, a 10 percent disability rating is warranted for incomplete paralysis of the median nerve productive of mild symptoms.  A 20 percent disability rating is warranted for incomplete paralysis of the median nerve productive of moderate symptoms.  A 40 percent disability rating is warranted for incomplete paralysis of the median nerve productive of severe symptoms.  A maximum 60 percent disability rating is warranted for complete paralysis of the median nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

A review of the record shows that the Veteran originally filed his claim of entitlement to service connection for right and left CTS in February 1997, within one year of his January 1997 separation from active service.  In a December 2004 rating decision, the Veteran was granted entitlement to service connection for right and left CTS.  In an August 2006 DRO decision, the Veteran was assigned an effective date of January 28, 1997, for the grant of entitlement to service connection for right and left CTS.  As the Veteran filed his claim of entitlement to service connection for bilateral CTS within one year of his separation from active service, the effective date of service connection is the day following his separation from active service.  In the August 2006 decision, a noncompensable (0 percent) disability rating was assigned for both right and left CTS for the period prior to October 30, 2003.

A review of the service treatment records (STRs) shows that in July 1996, the Veteran was afforded nerve conduction studies to rule out CTS in both wrists.  A review of the nerve conduction study reports shows that the Veteran was diagnosed as having bilateral CTS.  It was noted that the Veteran's CTS was mild in both wrists.  

In March 1997, the Veteran was afforded a VA general medical examination.  At that time, the Veteran reported that he had been diagnosed with bilateral CTS approximately two years prior.  He reported that he had undergone a nerve conduction study for confirmation of the diagnosis.  He reported that he experienced pain and numbness in his wrists and wore splints at night, which did help to improve some of his symptoms.  Physical examination of the wrists at that time was unremarkable.  The examiner confirmed the Veteran's diagnosis of bilateral CTS by history.  

In April 1997, the Veteran was afforded a VA peripheral nerve examination.  At that time, the Veteran reported that he experienced symptoms of numbness in his hands.  Upon physical examination, sensory testing demonstrated a variable pattern with the exception of diminished degree of sharpness in the index finger of both hands.  However, there was no confirmatory clinical sensory evidence of median nerve impairment.  The examiner did not perform a nerve conduction velocity test at that time and noted that the diagnosis of right and left CTS could not be confirmed on clinical examination at that time.          

In sum, the Veteran was diagnosed as having mild CTS in both wrists prior to his separation from active service.  At his March 1997 and April 1997 VA examinations, the Veteran reported that he experienced pain and numbness in both wrists.  In an August 2006 DRO decision, the Veteran was assigned an effective of January 28, 1997 (the day following separation from service), for the grant of entitlement to service connection for right and left CTS.  Essentially, the Veteran has exhibited symptoms, such as pain and numbness, which were indicative of mild CTS since his separation from active service.  As noted above, the pertinent Diagnostic Code 8515 provides a 10 percent disability rating for incomplete paralysis of the median nerve productive of mild symptoms for the major or minor extremity.  Therefore, the Board finds that the Veteran should be afforded a 10 percent disability rating for both his right CTS and his left CTS under 38 C.F.R. § 4.124a, Diagnostic Code 8515 from the date upon which entitlement to service connection was established, namely, January 28, 1997.  


ORDER

An effective date of January 28, 1997, but no earlier, for the award of a 10 percent disability rating for right CTS is granted.

An effective date of January 28, 1997, but no earlier, for the award of a 10 percent disability rating for left CTS is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


